Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 6 are allowable over the prior arts JP 2014-180589 (hereinafter referred as ‘589), in view of JP 2006-297383 (hereinafter referred as ‘383).
‘589 teaches a hollow-fiber membrane module (refer fig. 3, 4, 11, 12; abstract) comprising: a cylindrical case having a first end and a second end in a height direction, a plurality of hollow-fiber membranes housed in the cylindrical case, and a first potting part which bonds end parts of the plurality of hollow-fiber membranes located on the first end side of the cylindrical case while letting the end parts be open, wherein the hollow-fiber membrane has a filling ratio of the hollow-fiber membrane is from 20% to 60% ([0033]).
‘383 discloses providing hollow fiber membranes having breaking strength of 11 MPa or more and 25 MPa or less (refer [0028], [0029]).
However, ‘589 and ‘383, alone or in combination, fail to teach the claimed orientation parameter of molecular chain in the columnar texture of the fiber and also fail to teach the orientation degree of molecular chains in the fiber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777